Exhibit 10.34

SECOND AMENDMENT TO LOAN AGREEMENT
AND REVOLVING LINE OF CREDIT NOTE

THIS SECOND AMENDMENT TO LOAN AGREEMENT AND REVOLVING LINE OF CREDIT NOTE
(“Second Amendment”), is entered into effective as of July 29, 2004, by and
between FIRSTWAVE TECHNOLOGIES, INC. (the “Borrower”), and RBC CENTURA BANK
(“Bank”).

A.       Bank has extended certain financial accommodations to Borrower pursuant
to that certain Loan Agreement (as amended, the “Loan Agreement”), dated as of
July 29, 2003, including, without limitation, a revolving credit loan in the
original principal amount of $1,000,000 pursuant to a Commercial Promissory
Note, dated as of even date with the Loan Agreement (the “Revolving Line of
Credit Note”).

B.      Borrower has requested that Bank extend the Maturity Date of the
Revolving Line of Credit Note, as those terms are defined in the Loan Agreement,
in exchange for reducing the original principal amount of the Revolving Line of
Credit to the amount currently advanced to Borrower thereunder, and making
certain other amendments to the Loan Agreement.

C.       Bank is willing to extend the Maturity Date of the Revolving Line of
Credit Note, reduce the principal amount thereof, and to amend the terms of the
Loan Agreement upon the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Bank hereby agree as follows:

1.   Definitions. Capitalized terms used in this Second Amendment and not
otherwise defined herein shall have the meanings ascribed to those terms in the
Loan Agreement.

2.   Loan Amount. The Information Schedule to the Loan Agreement is hereby
amended to provide that the “Loan Amount” of the Revolving Line of Credit is
$500,000.

3.    Amendments to Revolving Line of Credit Note.

 a. The Revolving Line of Credit Note is hereby amended by deleting the
    principal amount of “$1,000,000” wherever it appears and substituting
    therefor in all such places the new principal amount of “$500,000.”

 b. The Revolving Line of Credit Note is hereby further amended by deleting
    Section 2.2 thereof in its entirety and substituting therefor a new Section
    2.2 to read as follows: “Principal Payment Terms; Maturity Date. All
    principal and accrued interest shall be payable in one single payment on
    July 27, 2005 (herein referred to as the “Maturity Date”).”

--------------------------------------------------------------------------------

 

4.   Amendments to Loan Agreement

 a. The Loan Agreement is hereby amended by deleting Attachment 2A in its
    entirety and substituting therefor a replacement Attachment 2A in the form
    attached hereto.

 5.   Fees and Expenses of Bank. Borrower acknowledges and agrees that the
effectiveness of the amendments to the Loan Agreement to be made hereby are
expressly conditioned upon: (i) Borrower’s reimbursing Bank for all costs and
expenses Bank has incurred in connection with such amendments, including Bank’s
reasonable attorney’s fees and (ii) Borrower’s payment of $1,000 as a loan
renewal fee, and that the additional covenants set forth herein are in
consideration of such amendments.

6.   Reaffirmation. Except as otherwise provided herein, the terms of the Loan
Agreement and the other Loan Documents remain in full force and effect. After
giving effect to this Second Amendment (and any other waivers and amendments
made prior hereto, if any) Borrower hereby (a) renews and reaffirms all
representations and warranties set forth in the Loan Agreement and the other
Loan Documents (subject to any changes therein expressly permitted by the Loan
Agreement and other Loan Documents), and certifies that all such representations
and warranties are true and correct in all material respects as of the date
hereof, and (b) certifies that no Default Condition or Event of Default exists
and is continuing under the Loan Agreement, and that Borrower is in compliance
in all material respects with all of its obligations under the Loan Agreement
and the other Loan Documents.

7.   References. All references to the “Loan Agreement,” contained in the Loan
Agreement itself or in any of the other Loan Documents, shall refer to the Loan
Agreement as amended hereby.

8.   Counterparts. This Second Amendment may be executed in two or more
counterparts, as contemplated by Section 11.18 of the Loan Agreement.

9.   Governing Law. This Second Amendment shall be governed by Georgia law, as
provided in Section 11.12 of the Loan Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the date first above written.

BANK:            RBC CENTURA BANK            By: /s/ Joseph
B.Singer                                                    Joseph B. Singer   
         Vice President - Georgia Markets            BORROWER:           
FIRSTWAVE TECHNOLOGIES, INC.   

 Witness: 

      By: /s/Richard T. Brock                                           /s/
Judith A. Vitale                      Name: Richard T. Brock     Print Name:
Judith A.Vitale  Title: CEO        GUARANTOR:            CONNECT- CARE, INC.   

 Witness: 

      By: /s/Richard T. Brock                                           /s/
Judith A. Vitale                      Name: Richard T. Brock     Print Name:
Judith A. Vitale  Title: Director        GUARANTOR:            FIRSTWAVE
TECHNOLOGIES UK, LIMITED   

 Witness:

      By: /s/ Richard T. Brock                                           /s/
Judith A. Vitale                      Name: Richard T. Brock     Print Name:
Judith A. Vitale  Title: Director     

 

 

--------------------------------------------------------------------------------




Attachment 2A to Loan Agreement (Additional Terms and Conditions)   A.       
 Additional Conditions. The following additional conditions must be satisfied
before Bank is           obligated to make any disbursements and each of the
conditions must be and remain satisfied at the           time of each
disbursement subsequent to the first disbursement:             None.    B.     
   Terms and Provisions Regarding Disbursements. Bank’s obligation to make
disbursements and           Borrower’s right to receive disbursements shall be
subject to the following terms and provisions:    Revolving Line of Credit      

1.

  Disbursements may be requested by Borrower up to five (5) days before the
maturity date of the Note
evidencing the Revolving Line of Credit.      

2.

  Borrower may request no more than three disbursements in a calendar month,
each in the minimum
amount of $50,000, and the aggregate amount of outstanding disbursements shall
not exceed at any
time the Loan Amount for the Revolving Line of Credit.      

3.

  Whenever Borrower desires an advance under the Revolving Line of Credit,
Borrower shall submit
a Draw Request by facsimile transmission or telephone no later than 10:00 a.m.
eastern time, on the
business day on which Borrower desires the advance to be made. Each Draw Request
shall be signe
 by an authorized officer of Borrower, or a designee thereof. Each notification
by telephone must be
followed within one business day by a facsimile transmission which meets the
criteria regarding a
facsimile transmission. Bank shall be entitled to rely on any telephonic notice
given by a person which
Bank reasonably believes to be an authorized officer of Borrower, or a designee
thereof. Bank shall
not have any liability to Borrower or any other person for its failure to make a
disbursement on the
date requested by Borrower, unless such failure is the result of willful
misconduct or gross negligence
of Bank; and if Bank’s failure is a result of willful misconduct or gross
negligence, its liability shall be
limited to actual damages only – Bank shall not be liable for indirect,
speculative, consequential or
punitive damages or losses. If Borrower maintains its operating deposit account
with Bank, Bank will
credit the amount of the disbusement to such account. If Borrower does not
maintain its operating
deposit account with Bank, Bank will issue to Borrower for deposit in its
operating deposit account a
Bank check or other negotiable instrument drawn on Bank in the amount of the
advance.      

4.

  If, at any time, the aggregate amount of the outstanding principal under the
Revolving Line of Credit
exceeds the Loan Amount for the Revolving Line of Credit, the Borrower shall
immediately pay to Bank,
in cash, the amount of such excess.